— In an action to recover damages for breach of an alleged oral partnership agreement and fraud, the plaintiff appeals (1) from an order of *649the Supreme Court, Kings County (Bellard, J.), dated June 6, 1984, which granted the defendants’ motion for summary judgment dismissing his complaint, and (2) from so much of an order of the same court, dated December 5, 1984, as, upon reargument, adhered to its original determination.
Appeal from the order dated June 6, 1984 dismissed. That order was superseded by the order dated December 5, 1984, made upon reargument.
Order dated December 5, 1984 affirmed, insofar as appealed from, for reasons stated by Justice Bellard in his memorandum decision dated April 19, 1984.
The respondents are awarded one bill of costs. Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.